Matter of Houghtaling v Venettozzi (2018 NY Slip Op 02847)





Matter of Houghtaling v Venettozzi


2018 NY Slip Op 02847


Decided on April 26, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 26, 2018

525106

[*1]In the Matter of PATRICK HOUGHTALING, Petitioner,
vDONALD VENETTOZZI, as Acting Director of Special Housing and Inmate Disciplinary Programs, Respondent.

Calendar Date: March 2, 2018

Before: McCarthy, J.P., Lynch, Clark, Aarons and Pritzker, JJ.


Patrick Houghtaling, Marcy, petitioner pro se.
Eric T. Schneiderman, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the mandatory $5 surcharge has been refunded to petitioner's inmate
account. Accordingly, the petition must be dismissed as moot, inasmuch as petitioner has been granted all the relief to which he is entitled (see Matter of Weston v Annucci, 156 AD3d 1012, 1013 [2017]; Matter of Buggsward v Rodriguez, 155 AD3d 1194, 1194-1195 [2017]). As the record reflects that petitioner paid a reduced filing fee of $15 and he has requested a refund thereof, we grant such request for reimbursement of that amount.
McCarthy, J.P., Lynch, Clark, Aarons and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.